DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                 Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2022 has been entered.                                                      
                                       Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.   
                                                
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-29 and 30 are rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Artwohl et al. (US 2015/0335174).
In regards to claim 1, Chubb discloses a refrigerator (refer to par. 3) comprising: a cabinet defining a storage space (refer to par. 2); a door (10; Fig. 1) configured to open and close the storage space and including an outer plate (frame 12); and a transparent panel assembly (an insulated glass unit (IGU) 11) mounted on the door (10) and defining an external appearance of the door (10), the transparent panel assembly (11) comprising: a front panel (outer glass lite 13) defining an outer appearance of a front surface of the transparent panel assembly (11) and made of a transparent material (11), a rear panel (an inner glass lite 14) spaced apart from the front panel (13), an outer spacer (see annotated Fig. 1 below) disposed between the front panel (13) and the rear panel (14), defining a space (see annotated Fig. 1 below), and connected to the outer plate (12). 
         Chubb does not explicitly teach a display light disposed within the space defined by the outer spacer and supported by the outer spacer, and a light guide plate disposed within the space defined by the outer spacer and configured to guide light emitted from the display light, wherein the outer plate and the outer spacer are made of a metal material that is configured to transfer, from the outer spacer to the outer plate, heat generated from the display light. 
           Artwohl teaches a refrigerated display cases (refer to Fig. 1), wherein a display light (a lighting element 64; Fig. Fig. 13) disposed within the space (cavity 58) defined by the outer spacer (spacer 28) and supported by the outer spacer (Fig. 13), and a light guide plate (a light guide plate 66) disposed within the space (58) defined by the outer spacer (26) and configured to guide light emitted from the display light (refer to par. 77), wherein the outer plate (32) and the outer spacer (26) are made of a metal material (par. 63) that is configured to transfer, from the outer spacer (26) to the outer plate (32), heat generated from the display light (64). 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that a display light disposed within the space defined by the outer spacer and supported by the outer spacer, and a light guide plate disposed within the space defined by the outer spacer and configured to guide light emitted from the display light as taught by Artwohl in order to provide backlighting for transparent LCD panel 22 and to improve the presentation and display of the items within storage device (refer to par. 74 of Artwohl).
         It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the outer plate and the outer spacer are made of a metal material that is configured to transfer, from the outer spacer to the outer plate, heat generated from the display light as taught by Artwohl in order to provide sufficient strength or durability (refer to par. 127 of Artwohl).                        
              
    PNG
    media_image1.png
    430
    973
    media_image1.png
    Greyscale

In regards to claim 22, Chubb meets the claim limitations as disclosed above in the rejection of claim 1. Further, Artwohl further teaches wherein the display light (64) is mounted on the outer spacer (26) configured to emit light toward an end of the light guide plate (66), (Fig. 13).  
In regards to claim 23, Chubb meets the claim limitations as disclosed above in the rejection of claim 22. Further, Artwohl teaches wherein the display light (64) is disposed between the end of the light guide plate (66) and an inner surface of the outer spacer (see annotated Fig. 2 below).  

                    
    PNG
    media_image2.png
    391
    1614
    media_image2.png
    Greyscale

In regards to claim 24, Chubb meets the claim limitations as disclosed above in the rejection of claim 23. Further, Artwohl further teaches wherein the outer spacer (see annotated Fig. 2 above) has a rectangular shape (refer to par. 62) such that the outer spacer connects a rear surface of the front panel (18) and a front surface of the rear panel (20) to define a circumferential surface of the transparent panel assembly (a transparent portion 34), and wherein the display light (64) is mounted on the inner surface of the outer spacer (see annotated Fig. 2 above).  
In regards to claim 25, Chubb as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Artwohl teaches wherein the display light (64) comprises a pair of display lights (as can be seen in Fig. 13) disposed at ends of the light guide plate (66) such that the light guide plate (66) is disposed between the pair of display lights (as can be seen in Fig. 13).  
In regards to claim 26, Chubb meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising an adhesive member provided on the outer spacer to couple the outer spacer to the front panel or the rear panel  such that the heat from the outer spacer is transferred to the front panel or the rear panel.
       Artwohl further teaches comprising an adhesive member (double-sided tape, glue, epoxy 69; par. 73, 123) provided on the outer spacer (26) to couple the outer spacer (26) to the front panel (18) or the rear panel (20) such that the heat from the outer spacer (26) is transferred to the front panel (18) or the rear panel.  
       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising an adhesive member provided on the outer spacer to couple the outer spacer to the front panel or the rear panel  such that the heat from the outer spacer is transferred to the front panel or the rear panel as taught by Artwohl in order to attach to various elements to held in place by geometric fitting a desired distance between front and rear panel (refer to par. 123 of Artwohl).                         
In regards to claim 27, Chubb meets the claim limitations as disclosed above in the rejection of claim 23. Further, Artwohl teaches wherein the transparent panel assembly (22) further comprises a display (LCD panel 22) provided between the front (18) and the rear (20) panels (as can be seen in Fig. 13), and wherein the light guide plate (66) is provided at a rear side of the display (as can be seen in Fig. 13) and configured to diffuse light irradiated from the display light (as can be seen in Fig. 13).           
In regards to claim 28, The refrigerator according to claim 1, but fails to explicitly teach
further comprising a coupling member to couple the outer spacer to the outer plate.
     Artwohl further teaches comprising a coupling member (24) to couple the outer spacer (26) to the outer plate (32), (as can be seen in Fig. 2).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising a coupling member to couple the outer spacer to the outer plate as taught by Artwohl in order to maintain a desired distance between front and rear panel (refer to par. 61 of Artwohl).                         
In regards to claim 29, Chubb meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a sealant provided on a circumferential surface of the outer spacer, wherein the sealant is disposed between the outer plate and the outer spacer.  
        Artwohl further teaches comprising a sealant (seal 60; Fig. 2) provided on a circumferential surface of the outer spacer (26), wherein the sealant (60) is disposed between the outer plate (32) and the outer spacer (26). 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising a sealant provided on a circumferential surface of the outer spacer, wherein the sealant is disposed between the outer plate and the outer spacer as taught by Artwohl in order to seal cavities, then prevent external contamination (refer to par. 67 of Artwohl). 
In regards to claim 30, Chubb meets the claim limitations as disclosed above in the rejection of claim 29, but fails to explicitly teach further comprising a display light cable connected to the display light and comprising a flexible film cable, wherein the display light cable passes through the sealant and extends along a circumferential surface of the transparent panel assembly.
         Artwohl further teaches comprising a display light cable (a plurality of LED strips 64a and 64b; Fig. 5) connected to the display light (64) and comprising a flexible film cable, wherein the display light cable (64a/64b) passes through the sealant (seal 60) and extends along a circumferential surface of the transparent panel assembly (32), (as can be seen in Fig. 5).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising a display light cable connected to the display light and comprising a flexible film cable, wherein the display light cable passes through the sealant and extends along a circumferential surface of the transparent panel assembly as taught by Artwohl in order to provide backlighting for transparent LCD panel 22 and to improve the presentation and display of the items within storage device 10 (refer to par. 74 of Artwohl).                        

Claims 31-33 are rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Artwohl et al. (US 2015/0335174), further in view of Richardson et al. (US 5,910,083).
In regards to claim 31, Chubb meets the claim limitations as disclosed above in the rejection of claim 31, but fails to explicitly teach wherein the door further comprises (i) a door liner provided at a rear side of the outer plate and 
          (ii) an opening defined by the outer plate and the door liner, and wherein the transparent panel assembly is provided at the opening.  
        Richardson 83’ teaches the door (Fig. 1), wherein the door further comprises (i) a door liner (96) provided at a rear side of the outer plate (a first frame 26 and 114 connected to the front panel of the panel assembly; Figs. 2-3 and Cols. 4- 5) and 
(ii) an opening (opening 24) defined by the outer plate (26/114) and the door liner (96), and wherein the transparent panel assembly (52) is provided at the opening (24). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that a door liner provided at a rear side of the outer plate and an opening defined by the outer plate and the door liner, and wherein the transparent panel assembly is provided at the opening as taught by Richardson 83’ in order to provide a light weight, strong and sturdy refrigerator door rail structure which also provides good insulating qualities (refer to col. 7, lines 45-50 of Richardson).
In regards to claim 32, Chubb meets the claim limitations as disclosed above in the rejection of claim 31, but fails to explicitly teach further comprising an insulation material disposed in an insulation space defined by the outer plate, the door liner, and the outer spacer, wherein the insulation material is disposed at a circumferential surface of the transparent panel assembly.  
         Richardson 83’ teaches further comprising an insulation material (foamed PVC rail elements) disposed in an insulation space defined by the outer plate (26/114; Figs. 2-3 and Cols. 4- 5), the door liner (96), and the outer spacer (80, 90, 194), wherein the insulation material is disposed at a circumferential surface of the transparent panel assembly (52).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising an insulation material disposed in an insulation space defined by the outer plate, the door liner, and the outer spacer, wherein the insulation material is disposed at a circumferential surface of the transparent panel assembly as taught by Richardson 83’ in order to provide a light weight, strong and sturdy refrigerator door rail structure which also provides good insulating qualities (refer to col. 7, lines 45-50 of Richardson).
In regards to claim 33, Chubb meets the claim limitations as disclosed above in the rejection of claim 32. Further, Chubb teaches further comprising: a heater mounting part (a recess 45) protruding from the outer spacer (see annotated Fig. 1 above) toward the insulation material and having a groove (groove in recess 45) that is recessed at an end of the heater mounting part (45); and a heater (a heater wire 44) inserted in the groove to allow heat generated from the heater to transfer to the front panel (13) or the rear panel (14) via the outer spacer and the outer plate (see annotated Fig. 1 above).  
                                           Response to Arguments
Applicant's arguments filed on 09/12/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Chubb et al. (US 2015/0020451) in view of Artwohl et al. (US 2015/0335174) are now relied upon for the amended claims.
                                                        Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.T/
Examiner, Art Unit 3763  

/CASSEY D BAUER/Primary Examiner, Art Unit 3763